Citation Nr: 1640355	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus (formerly gestational diabetes).

3.  Entitlement to an initial rating in excess of 30 percent for the service-connected status post nasal septoplasty with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1988 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Washington, DC.  A transcript of the hearing is of record. 

The reopened issues of service connection for hypertension and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the August 2001 rating decision, the RO denied service connection for hypertension and diabetes on the bases that the pregnancy-induced hypertension and gestational diabetes resolved during service, and there was no current diagnosis of hypertension or diabetes mellitus.  

2.  Evidence received since the August 2001 rating decision relates to the previously unestablished fact of a current diagnosis of hypertension.

3.  Evidence received since the August 2001 rating decision relates to the previously unestablished fact of a current diagnosis of diabetes mellitus.

4.  At the February 2016 Board hearing, the Veteran requested withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 30 percent for the service-connected status post nasal septoplasty with sinusitis.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service connection for hypertension and diabetes mellitus became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for withdrawal of the appeal for an initial rating in excess of 
30 percent for the service-connected status post nasal septoplasty with sinusitis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board finds that new and material evidence sufficient to reopen service connection for hypertension and diabetes mellitus has been received.  The reopened issues are being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist for the issues is not appropriate at this time.  Because the Veteran has requested withdrawal of the initial rating appeal for service-connected status post nasal septoplasty with sinusitis, a discussion of how VA satisfied the duties to notify and assist for that issue is not needed.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Analysis for Service Connection for Hypertension and Diabetes

In the August 2001 rating decision, the RO denied service connection for hypertension and diabetes on the bases that the pregnancy-induced hypertension and gestational diabetes resolved during service, and there was no current diagnosis of hypertension or diabetes mellitus.  In August 2001, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because she did not appeal the August 2001 rating decision within one year of that notice, and no additional evidence pertinent to the issues was received within one year of that notice, the August 2001 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the August 2001 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for hypertension and diabetes.  VA treatment records dated from 2006 to 2015 include diagnoses of diabetes mellitus.  At the February 2016 Board hearing, the Veteran testified that she had a definitive diagnosis of hypertension.  See Board hearing transcript, page 7.  At the time of the August 2001 rating decision, the Veteran was not shown to have current diagnoses of hypertension or diabetes mellitus.  

Additionally, the Veteran submitted a February 2016 letter from a private treating physician, which reads that the Veteran has a history of gestational diabetes in 1989 and has been diabetic since 2005.  The private treating physician also wrote that gestational diabetes was a risk factor for type II diabetes mellitus and explained that 40 percent of patients with gestational diabetes would develop diabetes.  The Veteran submitted a second letter dated in March 2016 from a treating VA physician, which reads that the Veteran is currently on anti-hypertensive medication and includes the opinion that there was more likely than not a correlation between the Veteran's hypertension and her gestational diabetes, hypertension during pregnancy, the service-connected posttraumatic stress disorder, and the service-connected sleep apnea.  This evidence suggests a possible nexus or relationship between the claimed disabilities and service and/or a service-connected disability.  

Thus, the VA treatment records from 2006 to 2015, the Board hearing testimony, and the February 2016 and March 2016 letters from treating physicians are new to the record, address the ground of the prior denials (no current disability), are presumed credible for the limited purpose of reopening the claims, and relate to a previously unestablished fact necessary to substantiate service connection appeals (i.e., a current disability).  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for hypertension and diabetes mellitus.  See 38 C.F.R. § 3.156(a). 

Withdrawal of Initial Rating Appeal for Status Post Nasal Septoplasty with Sinusitis

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the February 2016 Board hearing, the Veteran requested to withdraw the appealed issue of a higher initial rating for service-connected status post nasal septoplasty with sinusitis.  See Board hearing transcript, page 2.  Because the Veteran has withdrawn the appeal for this issue, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review it.  For this reason, the withdrawn issue will be dismissed.


ORDER

New and material evidence having been received, reopening of service connection for hypertension is granted.

New and material evidence having been received, reopening of service connection for diabetes mellitus is granted.

The appeal for an initial rating in excess of 30 percent for the service-connected status post nasal septoplasty with sinusitis, having been withdrawn, is dismissed.



REMAND

Service Connection for Hypertension and Diabetes Mellitus

The reopened issues of service connection for hypertension and diabetes mellitus are remanded for updated VA treatment records and VA examinations with medical opinions.  The Veteran contends that the currently diagnosed hypertension and diabetes mellitus are causally or etiologically related to the pregnancy-induced hypertension and gestational diabetes documented during service.  There is competent evidence of current diagnoses of hypertension and diabetes mellitus, and the medical opinion evidence submitted by the Veteran suggests a possible nexus or relationship between the claimed disabilities and service or a service-connected disability; however, the evidence of record is insufficient to the decide the appeals because the medical opinions submitted by the Veteran are inadequate due to insufficient rationale, and no VA examination or medical opinion has been provided in connection with the appeals.  For these reasons, a remand is needed.     

Accordingly, the reopened issues of service connection for hypertension and diabetes mellitus are REMANDED for the following actions:

1.  Obtain any VA treatment records from September 2015 to the present at the Washington DC VA Medical Center in Washington, DC and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Schedule the appropriate VA examination to help ascertain the nature and etiology of the claimed hypertension.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should offer an opinion on the following questions: 

(1) Is it as likely as not (i.e., to a probability of 50 percent or greater) that the current hypertension had its onset during service or is otherwise causally or etiologically related to service?  

In rendering the medical opinion, the examiner should discuss the significance of pregnancy-induced hypertension (1989) and hypertension secondary to thyroid medication (1992) documented in the service treatment records.

(2) Is it as likely as not (i.e., to a probability of 50 percent or greater) that the current hypertension was caused by the service-connected PTSD, sleep apnea, or hypothyroidism, to include any treatment related thereto?  

(3) Is it as likely as not (i.e., to a probability of 50 percent or greater) that the current hypertension was chronically (rather than temporarily) worsened beyond the natural progress by the service-connected PTSD, sleep apnea, or hypothyroidism, to include any treatment related thereto?  

In rendering the medical opinions, the examiner should discuss the March 2016 letter from the treating VA physician stating that there was more likely than not a correlation between the Veteran's hypertension and her gestational diabetes, hypertension during pregnancy, the service-connected posttraumatic stress disorder, and the service-connected sleep apnea.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Schedule an appropriate VA medical examination to ascertain the nature and etiology of the claimed diabetes mellitus.  The relevant documents from the record should be provided to the examiner and should be reviewed by the examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the current diabetes mellitus had its onset during service or is otherwise causally or etiologically related to service?  

In rendering the medical opinion, the examiner should discuss the significance of gestational diabetes (1989) documented in the service treatment records, as well as the February 2016 letter from a private medical provider noting the Veteran's history of gestational diabetes in 1989 and diagnosis of diabetes mellitus since 2005, and identifying gestational diabetes as a risk factor for later development of type II diabetes mellitus.  The examiner should also discuss any other risk factors for the development of diabetes mellitus that may be present.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


